                  Case 18-25939-JKO        Doc 39     Filed 06/06/19     Page 1 of 2




    ORDERED in the Southern District of Florida on June 6, 2019.




                                                        John K. Olson, Judge
                                                        United States Bankruptcy Court
_____________________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION
   IN RE:

   MARIA DEL PILAR REYES SANTAMARIA                            CASE NO.: 18-25939-JKO
   aka MARIA D REYES                                           CHAPTER: 13
   aka MARIA REYES
   aka MARIA DEL PILAR REYES
   dba SANTAMARIA DESIGNS

         DEBTOR(S).
   _____________________________________/

                  ORDER GRANTING MOTION FOR RELIEF FROM STAY

          THIS CAUSE came before the Court for a hearing on June 3, 2019 on the Motion for
   Relief from Stay [DE#35] filed by Wells Fargo Bank, N.A. (the “Movant”) on April 23, 2019.
   As no opposition to the Motion was presented to the Court, it is hereby:
      ORDERED:
          1.      The Motion for in Rem Relief from Automatic Stay is GRANTED.
          2.      The automatic stay imposed by 11 U.S.C. § 362 is lifted with respect to the real
   property known as:
               Case 18-25939-JKO         Doc 39       Filed 06/06/19   Page 2 of 2




        AKA: 6501 NE 20th Ter, Fort Lauderdale, FL 33308-1017 (the “Subject Property”)

       3.      This order lifting the automatic stay is entered for the purpose of allowing Movant
to pursue its lawful in rem remedies as to the above described property and said Movant shall
neither seek nor obtain an in personam judgment against the Debtor.
       4.       All communications sent by Secured Creditor in connection with proceeding
against the property including, but not limited to, notices required by state law and
communications to offer and provide information with regard to a potential Forbearance
Agreement, Loan Modification, Refinance Agreement, Loss Mitigation Agreement or other Loan
Workout, may be sent directly to the Debtor(s).
       5.      This Order is entered for the sole purpose of allowing Movant, its successors
and/or assigns, to commence and/or continue through judgment, sale, certificate of title and
possession, a foreclosure against the property described above. Movant may also commence
and/or continue to pursue loss mitigation options, including, but not limited to, forbearance, loan
modification, refinance, and deed in lieu of foreclosure.


                                               ###

Attorney, Jeffrey Fraser, Esq. shall serve a copy of the signed order on all required parties and
file a certificate of service as required under Local Rule 2002-1(F).

Submitted by:
Jeffrey S. Fraser, Esq.
Albertelli Law
Attorney for Secured Creditor
PO Box 23028
Tampa, FL 33623
Telephone: (813) 221-4743 ext. 2499
Facsimile: (813) 221-9171
Bkfl@albertellilaw.com




                                                  2
